        Case 3:18-cv-01023-MPS Document 199 Filed 11/03/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

NOVAFUND ADVISORS, LLC,                           :
                                                  :      No. 3:18-cv-1023 (MPS)
                     Plaintiffs,                  :
                                                  :
v.                                                :
                                                  :
CAPITALA GROUP, LLC, et al.                       :
                                                  :
                     Defendants.                  :      NOVEMBER 3, 2020

                 EMERGENCY MOTION FOR RECONSIDERATION

       Pursuant to Federal Rule of Civil Procedure 59(e) and Local Rule 7(c), Defendants

Capitala Private Advisors, LLC (“CPA”), Capitala Investment Advisors, LLC (“CIA”) and

Capitala Specialty Lending Corporation (“CSLC”) respectfully submit this emergency

motion for reconsideration of the Court’s October 27, 2020 order denying Plaintiff NovaFund

Advisors, LLC’s (“NovaFund”) Motion to Seal (ECF No. 177) (the “Order”). As a result of

the Order, the Court unsealed filings contained in ECF Nos. 180 and 180-1 consisting of

references and excerpts to the deposition transcript of Richard Wheelahan, the former general

counsel for CPA, CIA and CSLC.

       As set forth in the accompanying memorandum of law, the Court was not provided

with all necessary information to properly assess whether the sealing of ECF Nos. 180 and

180-1 was warranted under the circumstances. In particular, NovaFund did not disclose to

the Court that much of Mr. Wheelahan’s testimony had been designated confidential by

CGLLC. More troubling, the Court likely was unaware that Mr. Wheelahan’s deposition

testimony included improper disclosures of confidential and attorney-client privileged

information in violation of the North Carolina Rules of Professional Conduct. Given this

new evidence and the fact that CPA, CIA and CSLC did not have the opportunity to be heard,
        Case 3:18-cv-01023-MPS Document 199 Filed 11/03/20 Page 2 of 3




it would be a manifest injustice to allow the unsealing of such information to stand. Good

cause exist for the granting of the expedited relief given that the filings sought to be sealed

consist of protected confidential and attorney-client privileged information.

       Accordingly, CPA, CIA and CSLC respectfully request the Court reconsider the

Order in the interest of justice and seal ECF Nos. 180 and 180-1 to avoid any further undue

and unnecessary prejudice.



                                                   Respectfully submitted,

                                                   CAPITALA PRIVATE ADVISORS,
                                                   LLC, CAPITALA INVESTMENT
                                                   ADVISORS, LLC and CAPITALA
                                                   SPECIALTY LENDING
                                                   CORPORATION


                                           By:     /s/ Jonathan M. Shapiro
                                                   N. Kane Bennett (ct20988)
                                                   Jonathan M. Shapiro (ct24075) of
                                                   Aeton Law Partners LLP
                                                   311 Centerpoint Drive
                                                   Middletown, CT 06475
                                                   T: 860-724-2160
                                                   F: 860-724-2161
                                                   nkb@aetonlaw.com
                                                   jms@aetonlaw.com
                                                   Its Attorneys




                                              2
        Case 3:18-cv-01023-MPS Document 199 Filed 11/03/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on this day, a copy of the foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by email to all parties by operation of the Court’s electronic filing system or by mail on

anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.

Parties may access this filing through the Court’s CM/ECF System.

       This 3rd day of November, 2020.



                                                   /s/ Jonathan M. Shapiro ct24075
                                                     Jonathan M. Shapiro




                                               3
